Citation Nr: 1044278	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hiatal 
hernia/gastrointestinal reflux disease (GERD) (claimed as 
hernia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran appeared and testified at a personal hearing in June 
2007 before the undersigned Veterans Law Judge sitting in 
Phoenix, Arizona.  A transcript of the hearing is contained in 
the record.

This appeal was previously before the Board in January 2008.  The 
Board remanded the claim so that additional records could be 
obtained, and that the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  The Veteran received such notice May 
2004, February 2008, October 2009, and June 2010.

In April 2004, the Veteran filed a claim for service connection 
for hiatal hernia, and noted he received treatment in service at 
Naval Hospital Bremerton in Washington.  In later statements, he 
noted that during service he was treated at Bremerton for 
symptoms of vomiting and diarrhea.  He stated he was given a 
barium enema during treatment.

Service treatment records show that beginning in November 1965 
the Veteran complained of stomach trouble, initially in the 
morning when rising.  In January 1966 he complained of vomiting 
and diarrhea with no abdominal tenderness, he was treated with 
medications.  In July 1966, he complained of vomiting several 
times within the prior three hours, and had a headache.  In 
October 1966, he was diagnosed with gastroenteritis after 
complaints of diarrhea, nausea, and general weakness.  In July 
1967, he was treated for a recurrence of episodes of vomiting, 
and diarrhea.  He was noted to have been treated previously for 
gastroenteritis and had a workup at Bremerton USNH for a similar 
problem.  He was noted to not have abdominal pain, hematemis or 
melena, and was given an impression of "cardiospasm."  The 
Veteran's November 1967 separation examination report noted that 
his abdomen and viscera (including hernia) were normal on 
examination.

The Veteran was afforded a VA examination in March 2010.  The 
diagnosis was GERD with hiatal hernia.  The physician noted that 
the service treatment records had been reviewed and that none 
indicated the presence of hiatal hernia.  The examiner opined 
that the current hiatal hernia/GERD was not likely a result of or 
caused by service because there were no records from Bremerton 
USNH in the claims file that showed a diagnosis of hiatal 
hernia/GERD prior to 2003.  However, the VA examiner did not 
address the Veteran's in-service symptoms of vomiting, nausea and 
diarrhea, and whether these symptoms could have been symptoms of 
a hiatal hernia/GERD in service.  On remand, the Veteran should 
be afforded an additional VA nexus examination, which includes 
commenting on in-service treatment for vomiting and diarrhea.

An attempt to obtain records directly from Bremerton USNH 
resulted in a November 2009 response from the hospital that no 
outpatient records were found for the Veteran.  In July 2010, the 
AMC made a formal finding of the unavailability of records from 
Bremerton USNH.  In an August 2010, informal hearing 
presentation, the Veteran's service representative argued that 
the AMC/RO should have requested that the National Personnel 
Records Center (NPRC) also search for the Veteran's missing 
Bremerton USNH records.  Although the Bremerton records were not 
contained in the service treatment records, the Board requests 
that on remand the AMC/RO make a follow-up request for Bremerton 
records from the NPRC, or similar facility.  

During his June 2007 VA hearing, the Veteran reported that he 
received treatment at a VA facility in Coalmont, NY.  There is no 
such place as Coalmont NY.  On remand, the AMC/RO should again 
contact the Veteran to determine in where in New York he received 
VA treatment, and obtain any records not currently associated 
with the claims file.  A listing of all VA treatment facilities 
should be provided to the Veteran in order to help prod his 
memory.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his hiatal 
hernia/GERD since his separation from 
service, specifically any records from a 
VA facility in NY.  A listing of all VA 
treatment facilities should be provided to 
the Veteran in order to help him remember 
the name of the VA facility.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should contact the NPRC, or 
other appropriate organization, and 
request that they search for records of 
the Veteran's treatment at Bremerton USNH 
between November 1965 and November 1967.  
If no such records exist, the responding 
agency is requested to provide a statement 
to that effect.  All responses should be 
associated with the claims file.  

3.  Thereafter, the Veteran should be 
afforded a VA gastrointestinal examination  
to evaluate his hiatal hernia/GERD 
disability.  All indicated tests and 
studies, including X-ray studies, are to be 
performed.  Prior to the examination, the 
claims file and a copy of this remand must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Stomach, 
Duodenum, and Peritoneal Adhesions  
Examination.  The examiner's review should 
include review of service treatment 
records, including the Veteran's complaints 
of vomiting, nausea, and diarrhea between 
November 1965 and July 1967.  Based on 
examination, a review of the file, and 
applying sound medical principles, the 
physician is requested to opine whether it 
is at least as likely as not (50 percent 
probability or greater), the any current 
hiatal hernia/GERD disability is related to 
or began in service.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

